Citation Nr: 9917878	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-16 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation under 38 U.S.C. 
Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had approximately 18 years and 11 months of 
active duty terminating with his retirement in December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, denying the veteran's claim for Chapter 31 benefits.

It is noted that the veteran's claim is currently under the 
jurisdiction of the RO located in St. Petersburg, Florida.


REMAND

Review of the evidence of record shows that as part of a VA 
Form 9, Appeal to Board of Veterans' Appeals, received by VA 
in November 1998, the veteran checked the box indicating:  
"I want a BVA hearing at a local VA office before a member, 
or members, of the BVA."  Further review of the record shows 
that the veteran has not been afforded a travel board 
hearing.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate to 
schedule the veteran for a personal 
hearing to be held at the RO before a 
member of the Board.  See 38 C.F.R. 
§ 20.704 (1998).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


